PER CURIAM.
Appellants seek review of a summary final judgment entered in a civil damage action. The summary judgment was based upon the ground that appellants’ claims should have been presented as compulsory counterclaims to an earlier mortgage foreclosure action brought by appellee. We conclude that the claims asserted by appellants were not compulsory counterclaims to the earlier mortgage foreclosure action under the test adopted in Londono v. Turkey Creek, Inc., 609 So.2d 14 (Fla.1992). Accordingly, we reverse, and remand for further proceedings.
REVERSED and REMANDED, with directions.
WOLE, WEBSTER and VAN NORTWICK, JJ., concur.